 Case 3:18-cv-00957-JPG Document 95 Filed 03/08/21 Page 1 of 1 Page ID #703




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN MURPHY,

Plaintiff,

v.                                                     Case No. 18-cv-957 JPG

TRAVIS J. ALLEN, et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: March 8, 2021                    MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
